371 F.2d 830
Edward L. STOKES, Appellant,v.UNITED STATES LINES COMPANY, Appellee.
No. 10589.
United States Court of Appeals Fourth Circuit.
Argued November 2, 1966.
Decided February 6, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; Walter E. Hoffman, Judge.
Calvin W. Breit, Norfolk, Va. (C. Arthur Rutter, Jr., and Amato, Babalas, Breit, Cohen, Rutter & Friedman, Norfolk, Va., on brief), for appellant.
William B. Eley, Norfolk, Va. (Rixey & Rixey, Norfolk, Va., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
Upon careful consideration of the record we conclude that the verdict of the jury was permissible under the evidence and should not be disturbed. We perceive no reversible error.


2
Affirmed.